PETITION FOR REINSTATEMENT
ORDER
On October 17, 1968, the Court disbarred the petitioner, Richard J. Gordon. On January 4, 1993, the petitioner filed a petition for reinstatement. Thereafter, on January 18, 1993, the Court referred the petition to the Attorney Grievance Commission to conduct an appropriate investigation and to submit a report and recommendation as to whether petitioner should be reinstated.
On October 26, 1994, the Inquiry Panel and Review Board of the Attorney Grievance Commission submitted separate reports in which the Inquiry Panel recommended that the petitioner be reinstated upon certain conditions and the Review Board recommended against reinstatement. After the petitioner submitted an answer urging that he be reinstated, the Court scheduled a hearing on the matter.
The Court has carefully considered the report and recommendation of the Attorney Grievance Commission including the reports of the Inquiry Panel and Review Board as well as *303the petitioner’s written and oral arguments in support of reinstatement.
The Court has also evaluated the essential factors to be considered in any reinstatement proceeding which are: (1) the nature and circumstances of the petitioner’s original misconduct; (2) the petitioner’s subsequent conduct and reformation; (3) the petitioner’s present character; and (4) the petitioner’s present qualifications and competence to practice law. In re Braverman, 271 Md. 196, 199-200, 316 A.2d 246 (1974); Matter of Murray, 316 Md. 303, 305, 558 A.2d 710 (1989). Upon a review of these factors, the Court is fully satisfied that petitioner has made a clear and convincing showing of rehabilitation and of legal competence, borne out by his conduct over a long period of time. Matter of Murray, 316 Md. at 305, 558 A.2d 710. NOW, THEREFORE, it is this 8th day of February, 1995,
ORDERED, by the Court of Appeals of Maryland, that the petition for reinstatement be, and it is hereby, granted and the petitioner, Richard J. Gordon, upon taking in open court and subscribing to the oath of attorneys required by Md.Code (1989), Business Occupations and Professions Article, § 10-212, is reinstated as a member of the Bar of Maryland under the following condition:
Pursuant to Rule 11 of the Rules Governing Admission to the Bar of Maryland, the petitioner shall satisfactorily complete in the Spring of 1995 the course on professionalism given by the Maryland State Bar Association.